Exhibit 99.1 FOR IMMEDIATE RELEASE COUNTY BANCORP, INC. DECLARES DIVIDEND Manitowoc, WI, May 18, 2017 – County Bancorp, Inc. (NASDAQ: ICBK), the parent company for Investors Community Bank, announced that on May 16, 2017 its Board of Directors declared a quarterly cash dividend of $0.06 per share.The dividend will be payable June 23, 2017 to shareholders of record on June 9, 2017. “2017 marks the 20th anniversary of Investors Community Bank, and we are pleased to once again declare a quarterly dividend as we celebrate this important milestone. We had solid financial performance in the first quarter, which included commercial sector loan growth that continues to build upon our existing foundation,” said Timothy J. Schneider, President of County Bancorp, Inc. and CEO of Investors Community Bank.
